 



EXHIBIT 11.1

      (RBC LOGO) [c00847c0084700.gif]   RBC Capital Markets Corporation
One Liberty Plaza – 2nd Floor
165 Broadway
New York, NY 10006-1404
Telephone: (212) 858-7000


         
DATE
  :   December 14, 2005
 
       
TO
  :   Wintrust Financial Corporation (“Party B”)
 
      727 North Bank Lane
 
      Lake Forest, IL 60045
 
       
ATTN
  :   David A. Dykstra, Sr. Executive V.P. & COO
 
       
FAX
  :   (847) 615-4034
 
       
TEL
  :   (847) 615-4096
 
       
FROM
  :   RBC CAPITAL MARKETS CORPORATION
 
      as agent for
 
      ROYAL BANK OF CANADA (“Party A”)
 
       
FAX
  :   (212) 428-3053
 
       
RBCCM REF
  :   NY — 5189 (Amended & Restated)
 
       
RE
  :   Confirmation of Forward Stock Sale on the Common Stock of Wintrust
Financial Corporation

Disclosure of Agency Relationship
     Royal Bank of Canada (“RBC” or the “Bank”) has appointed as its agent, its
indirect wholly-owned subsidiary, RBC Capital Markets Corporation (“RBCCM”), for
purposes of conducting on the Bank’s behalf, a business in privately negotiated
transactions in options and other derivatives. You hereby are advised that RBC,
the principal and stated counterparty in such transactions, duly has authorized
RBCCM to market, structure, negotiate, document, price, execute and hedge
transactions in over-the-counter derivative products. RBCCM has full, complete
and unconditional authority to undertake such activities on behalf of RBC. RBCCM
acts solely as agent and has no obligation, by way of issuance, endorsement,
guarantee or otherwise with respect to the performance of either party under
this transaction. This transaction is not insured or guaranteed by RBCCM.
CONFIRMATION
     The purpose of this letter agreement is to confirm the terms and conditions
of the transaction entered into between us on the Trade Date specified below
(the “Transaction”), which are hereby amended and restated in their entirety
effective as of December 14, 2005 (The Amended and Restated Confirmation
Effective Date), as memorialized in this amended and restated confirmation dated
December 14, 2005 (the “Amended and Restated

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Confirmation”). This Amended and Restated Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below.
1. The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) and in the 2002 ISDA Equity Derivatives Definitions
(the “Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), as published by ISDA, are incorporated into this Confirmation.
In the event of any inconsistency between either set of definitions and
provisions and this Confirmation, this Confirmation will govern.
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Party A and Party B had executed an agreement in such form with a Schedule
thereto with the elections and variables set forth in Parts 4 and 5 of this
Confirmation. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

         
 
  Trade Date:   December 14, 2004
 
       
 
  Effective Date:   December 17, 2004
 
       
 
  Base Amount:   Initially, 1,200,000 Shares, subject to increase pursuant to
the Overallotment Option. On each Settlement Date, the Base Amount shall be
reduced by the number of Settlement Shares for such Settlement Date. Effective
as of March 30, 2005, Base Amount shall be 200,000 Shares.
 
       
 
  Maturity Date:   Initially, December 17, 2005 but effective as of the Amended
and Restated Confirmation Effective Date, Maturity Date shall be December 17,
2006 (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day); provided that if the Maturity Date is a Disrupted Day,
then the Maturity Date shall be the first succeeding Scheduled Trading Day that
is not a Disrupted Day.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

         
 
  Initial Forward Price:   USD55.93 per Share, (an amount which is equal to the
public offering price less the underwriting discount).
 
       
 
  Forward Price:   On the Effective Date, the Initial Forward Price, and, on any
other day, the Forward Price as of the immediately preceding calendar day
multiplied by the sum of (i) 1 plus (ii) the Daily Rate for such day; provided
that on each Forward Price Reduction Date, the Forward Price in effect on such
date shall be the Forward Price otherwise in effect on such date minus the
Forward Price Reduction Amount for such Forward Price Reduction Date.
 
       
 
  Daily Rate:   For any day, (i)(A) USD-Federal Funds Rate for such day minus
(B) the Spread divided by (ii) 360. 
 
       
 
  USD-Federal Funds Rate:   For any calendar day from and including the
Effective Date through to and including the Maturity Date, the rate set forth
for such day opposite the caption “Federal funds”, as such rate is displayed on
the page “FedsOpen <Index> <GO>” on the BLOOMBERG Professional Service, or any
successor page; provided that if no rate appears for any day on such page, the
rate for the immediately preceding day for which a rate does so appear shall be
used for such day.
 
       
 
  Spread:   0.75%. 
 
       
 
  Forward Price Reduction Date(s):   February 1, 2005, August 1, 2005,
February 1, 2006 and August 1, 2006.
 
       
 
  Forward Price Reduction Amount:   For each Forward Price Reduction Date, the
Forward Price Reduction Amount set forth opposite such date on Schedule I.
 
       
 
  Shares:   Common Stock, no par value per share, of Wintrust Financial
Corporation (the “Issuer”) (Exchange identifier:
 
      “WTFC”).
 
       
 
  Exchange:   NASDAQ National Market.
 
       
 
  Related Exchange(s):   All Exchanges.
 
       
 
  Clearance System:   DTCC. (formerly DTC)
 
       
 
  Calculation Agent:   RBCCM, which is an affiliate of RBC shall be the
Calculation Agent, or any successor calculation agent thereto appointed by
RBCCM. All determinations and calculations of the Calculation Agent shall be
binding on the parties hereto in the absence of material manifest error.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Settlement Terms:

         
 
  Settlement Date:   Any Scheduled Trading Day following the Effective Date and
up to and including the Maturity Date, as designated by Party B in a written
notice (a “Settlement Notice”) delivered to Party A at least (i) ten Scheduled
Trading Days prior to such Settlement Date (Party A shall use reasonable efforts
to accommodate a shorter Settlement Period), which may be the Maturity Date, if
Physical Settlement applies, and (ii) 15 Scheduled Trading Days prior to such
Settlement Date, which may be the Maturity Date, if Cash Settlement or Net Stock
Settlement applies (the period from the giving of any such notice to the
Settlement Date being the “Cash/Net Stock Notice Period”); provided that the
Maturity Date shall be a Settlement Date if on such date the Base Amount is
greater than zero.
 
       
 
  Settlement Shares:   With respect to any Settlement Date, a number of Shares,
not to exceed the Base Amount, designated as such by Party B in the related
Settlement Notice; provided that (i) Party B must designate as the Settlement
Shares for each Settlement Date other than the Maturity Date a number of Shares
equal to at least the lesser of (x) 100,000 and (y) the Base Amount on such
date, and (ii) on the Maturity Date the number of Settlement Shares shall be
equal to the Base Amount on such date.
 
       
 
  Settlement:   Physical Settlement, Cash Settlement or Net Stock Settlement, at
the election of Party B as set forth in the Settlement Notice; provided that
Physical Settlement shall apply (i) if no settlement method is selected, (ii) a
Suspension Period exists during the Cash/Net Stock Notice Period, but only to
the extent that Party A has been unable as a result thereof to purchase Shares
in an amount equal to the Settlement Shares prior to the Settlement Date and has
provided notice to such effect to Party B, or (iii) a Stock Borrow Event or any
of the events specified in paragraphs (b), (c) or (f) under “Acceleration
Events” in this Confirmation has occurred.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

         
 
  Physical Settlement:   On any Settlement Date in respect of which Party B has
elected, or is deemed to have elected in whole or in part, Physical Settlement,
Party B shall deliver to Party A a number of Shares equal to the Settlement
Shares for which Physical Settlement applies on such Settlement Date, and Party
A shall deliver to Party B, by wire transfer of immediately available funds to
an account designated by Party B, an amount in cash equal to the Physical
Settlement Amount for such Settlement Date, on a delivery versus payment basis.
 
       
 
  Physical Settlement Amount:   For any Settlement Date in respect of which
Party B has elected, or is deemed to have elected, Physical Settlement, an
amount in cash equal to the product of (i) the Forward Price on such Settlement
Date, as the case may be, and (ii) the number of Settlement Shares for which
Physical Settlement applies on such Settlement Date.
 
       
 
  Cash Settlement:   On any Settlement Date in respect of which Party B has
elected Cash Settlement, if the Cash Settlement Amount is a positive number,
Party A will pay the Cash Settlement Amount to Party B. If the Cash Settlement
Amount is a negative number, Party B will pay the absolute value of the Cash
Settlement Amount to Party A. Such amounts shall be paid on the Settlement Date.
 
       
 
  Cash Settlement Amount:   An amount determined by the Calculation Agent equal
to: (i)(A) the Forward Price on such Settlement Date, as the case may be, minus
(B) the average price of the Shares purchased by Party A in order to close-out
its trading activities pursuant to the Transaction (the “Close-out Shares”),
plus $0.02, multiplied by (ii) the Settlement Shares for which Cash Settlement
or Net Stock Settlement applies on such Settlement Date.
 
       
 
  Net Stock Settlement:   On any Settlement Date in respect of which Party B has
elected Net Stock Settlement, if the Cash Settlement Amount is a (i) positive
number, Party A shall deliver a number of Shares to Party B equal to the Net
Stock Settlement Shares, and (ii) negative number, Party B shall deliver a
number of Shares to Party A equal to the Net Stock Settlement Shares.
 
       
 
  Net Stock Settlement Shares:   With respect to a Settlement Date, the absolute
value of the Cash Settlement Amount divided by the fair market value per share
of the Shares as determined by the Calculation Agent, with the number of Shares
rounded up in the event such calculation results in a fractional number.
 
       
 
  Settlement Currency:   USD.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

         
 
  Failure to Deliver:   Applicable.

Suspension of Cash or
Net Stock Settlement:

         
 
  Suspension Period:   Any day on which Party A determines based on the advice
of counsel that Cash or Net Stock Settlement may violate Rules 10b-5 or 10b-18
of the Securities Exchange Act of 1934 (the “Exchange Act”), any applicable
securities laws hereinafter enacted or a change in the interpretation of any
existing applicable securities laws. Party A shall notify Party B if it receives
such advice from its counsel. Notwithstanding any provision in this Agreement to
the contrary, Physical Settlement shall apply if a Suspension Period exists
during the Cash/Net Stock Notice Period, but only to the extent that Party A has
been unable as a result thereof to purchase Shares in an amount equal to the
Settlement Shares prior to the Settlement Date and has provided notice to such
effect to Party B.

Adjustments:

         
 
  Method of Adjustment:   Calculation Agent Adjustment. Notwithstanding anything
in the Equity Definitions to the contrary, the Calculation Agent may make an
adjustment pursuant to Calculation Agent Adjustment to any one or more of the
Base Amount, the Forward Price and any other variable relevant to the settlement
or payment terms of the Transaction.
 
       
 
  Additional Adjustment:   If, in Party A’s sole judgment, the actual cost to
Party A, over any one month period, of borrowing a number of Shares equal to the
Base Amount to hedge its exposure to the Transaction exceeds a weighted average
rate equal to 75 basis points per annum, the Calculation Agent shall reduce the
Forward Price in order to compensate Party A for the amount by which such cost
exceeded a weighted average rate equal to 75 basis points per annum during such
period. The Calculation Agent shall notify Party B prior to making any such
adjustment to the Forward Price and, upon the request of Party B, Party A shall
provide an itemized list of its stock loan costs for the applicable one month
period.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Extraordinary Events:

         
 
  (a) Consequences of Merger Events:    
 
       
 
  Share-for-Share:   Cancellation and Payment.
 
  Share-for-Other:   Cancellation and Payment.
 
  Share-for-Combined:   Cancellation and Payment.
 
       
 
  (b) Nationalization, Insolvency or Delisting:   Cancellation and Payment.

         
 
  Delisting:   The definition of “Delisting” in Section 12.6 of the Equity
Definitions shall be deleted in its entirety and replaced with the following:
“Delisting” means that the Exchange announces that pursuant to the rules of such
Exchange, the Shares cease (or will cease) to be listed, traded or publicly
quoted on the Exchange for any reason (other than a Merger Event or Tender
Offer) and are not immediately re-listed, re-traded or re-quoted on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ NMS.

         
 
  (c) Tender Offer:   Applicable.

Consequences of Tender Offer:

         
 
  Share-for-Share:   Cancellation and Payment.
 
       
 
  Share-for-Other:   Cancellation and Payment.
 
       
 
  Share-for-Combined:   Cancellation and Payment.
 
       
 
  New Shares:   The definition of “New Shares” in Section 12.1 of the Equity
Definitions shall be amended by deleting subsection (i) in its entirety and
replacing it with the following: “(i) publicly quoted, traded or listed on the
New York Stock Exchange, the American Stock Exchange or the NASDAQ NMS and”.

Party A shall be the determining party in connection with all Extraordinary
Events.
As provided hereinafter under “Acceleration Events,” upon the occurrence of the
events specified in (d) and (e) thereof, Party B shall elect whether payment of
the Cancellation Amount is to be effected by Physical Settlement, Net Share
Settlement or Cash Settlement, provided that if Party B fails to do so, Physical
Settlement shall apply.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Additional Provisions:
If a Merger Date or Tender Offer Date is scheduled to be after the Settlement
Date, the Calculation Agent will determine the economic effect on the
theoretical value of the Transaction of the announcement of a potential Merger
Event or Tender Offer Event (including without limitation any change in stock
loan rate or liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Settlement Date. If such economic effect is material,
the Calculation Agent will adjust the terms of the Transaction to reflect such
economic effect.
Account Details:

         
 
  Payments to Party A:   To be advised under separate cover or telephone
confirmed prior to each Payment Date.
 
       
 
  Payments to Party B:   To be advised under separate cover or telephone
confirmed prior to each Payment Date.
 
       
 
  Delivery of Shares to Party A:   To be advised.

3. Other Provisions:
Conditions to Effectiveness:
The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement, dated the date hereof (the “Underwriting
Agreement”), among Party B, Party A and RBCCM, as agent to Party A and as
representative of the several underwriters named therein, and any certificate
delivered pursuant thereto by Party B be true and correct on the Effective Date
as if made as of the Effective Date, (ii) the condition that Party B have
performed all of the obligations required to be performed by it under the
Underwriting Agreement on or prior to the Effective Date, (iii) the satisfaction
of all of the conditions set forth in Section 7 of the Underwriting Agreement
and (iv) the condition that the following has not occurred: Party A is unable to
borrow and deliver for sale a number of Shares equal to the Base Amount or, in
Party A’s sole judgment, either it is impracticable to do so or Party A would
incur a stock loan cost of more than a rate equal to 75 basis points per annum
to do so (in which event this Confirmation shall be effective but the Base
Amount for the Transaction shall be reduced to the number of Shares Party A is
required to deliver in accordance with Section 3 of the Underwriting Agreement).
Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

  (a)   Any Shares, when issued and delivered in accordance with the terms of
the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)



  (b)   Party B has reserved and will keep available, free from preemptive
rights, out of its authorized but unissued Shares, solely for the purpose of
issuance upon settlement of the Transaction as herein provided, the full number
of Shares as shall then be issuable upon Physical Settlement of the Transaction.
All Shares so issuable shall, upon such issuance, be accepted for listing on the
Exchange.     (c)   Party B is not insolvent, nor will Party B be rendered
insolvent as a result of the Transaction.     (d)   After giving notice of its
intent to elect Cash Settlement or Net Stock Settlement, neither Party B nor any
of its affiliates shall take any action that would cause any purchases of Shares
in connection with any such Cash Settlement or Net Stock Settlement of the
Transaction not to comply with Rule 10b-18 under the Exchange Act.     (e)  
Party B is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended).     (f)   Party B
agrees not to repurchase any Shares if, immediately following such repurchase,
the Base Amount would be equal to or greater than 8% of the number of
then-outstanding Shares.     (g)   Party B agrees to provide Party A at least
30 days’ written notice (an “Issuer Repurchase Notice”) prior to executing any
repurchase of Shares by Party B or any of its subsidiaries, whether out of
profits or capital or whether the consideration for such repurchase is cash,
securities or otherwise (an “Issuer Repurchase”), that alone or in the aggregate
would result in the Base Amount Percentage (as defined below) being (i) equal to
or greater than 7% of the outstanding Shares and (ii) greater by 0.5% or more
than the Base Amount Percentage at the time of the immediately preceding Issuer
Repurchase Notice (or in the case of the first such Issuer Repurchase Notice,
greater than the Base Amount Percentage as of the date hereof). The “Base Amount
Percentage” as of any day is the fraction (1) the numerator of which is the Base
Amount and (2) the denominator of which is the number of Shares outstanding on
such day.     (h)   No filing with, or approval, authorization, consent, license
registration, qualification, order or decree of, any court or governmental
authority or agency, domestic or foreign, is necessary or required for the
execution, delivery and performance by Party B of this Confirmation and the
consummation of the Transaction (including, without limitation, the issuance and
delivery of Shares on any Settlement Date) except (i) such as have been obtained
under the Securities Act, and (ii) as may be required to be obtained under state
securities laws.     (i)   In addition to any other requirements set forth
herein, Party B agrees not to elect Cash Settlement or Net Stock Settlement if
such settlement would result in a violation of the U.S. federal securities laws
or any other federal or state law or regulation applicable to Party B.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

  (j)   Party B is not entering into the Transaction on behalf of or for the
accounts of any other person or entity, and will not transfer or assign its
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction.     (k)   Party B represents that any Registration Statement
(as defined below), for purposes of facilitating Party A’s hedging of the
Transaction, at the time the same becomes effective, will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. Party
B represents that any prospectus delivered to Party A in connection with sales
made under the Registration Statement (as such prospectus may be supplemented
from time to time) will not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.     (l)   Neither Party A nor any of its
affiliates has advised Party B with respect to any legal, regulatory, tax,
accounting or economic consequences arising from the Transaction, and neither
Party A nor any of its affiliates is acting as agent (other than RBCCM as dual
agent if specified above), or advisor for Party B in connection with the
Transaction.     (m)   Each of Party B’s required filings under all applicable
securities laws have been filed and that, as of the respective dates thereof,
such filings did not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.     (n)   Party B is not entering into the
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares), to manipulate the price
of the Shares (or any security convertible into or exchangeable for Shares).    
(o)   Party B has not entered into any obligation that would contractually limit
it from effecting Physical Settlement, Net Share Settlement or Cash Settlement
under the Transaction and it agrees not to enter into any such obligation during
the term of the Transaction.

Additional Provisions:

  (a)   A registration statement (“Registration Statement”), which may be a
shelf registration statement filed pursuant to Rule 415 under the Securities Act
of 1933 (the “Securities Act”), covering public resale of at least the number of
Shares to be purchased by Party A shall have been filed with, and declared
effective by, the Securities and Exchange Commission no later than one Scheduled
Trading Day prior to the Trade Date and such Registration Statement shall
continue to be in effect at all times to and including the date that Party A or
its affiliate(s) has fully and completely established its hedge.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)



  (b)   The contents of such Registration Statement and of any prospectus
supplement to the prospectus included therein (including, without limitation,
any sections describing the plan of distribution) shall be reasonably
satisfactory to Party A.     (c)   Party A shall have been afforded a reasonable
opportunity to conduct a due diligence investigation with respect to Party B
customary in scope for transactions pursuant to which Party A acts as an
underwriter of equity securities and the results of such investigation are
satisfactory to Party A, in its discretion, and     (d)   As of the Trade Date,
the Underwriting Agreement shall have been entered into with Party A in
connection with the public resale by Party A of the Shares comprising Party A’s
hedge.

Compliance with Securities Laws:
Party A represents and warrants as follows:

  (a)   in connection with bids and purchases of Shares in connection with the
Transaction, Party A shall comply, or cause compliance, with the timing and
volume provisions of Rule 10b-18(b)(2) and (4) under the Exchange Act as if such
provisions were applicable to such bids and purchases;     (b)   in connection
with bids and purchases of Shares in connection with the Transaction, Party A
shall use its best efforts to comply, or cause compliance, with the price
provisions of Rule 10b-18(b)(3) under the Exchange Act; provided, however, that
Party A shall not be obligated to comply with clauses (a) and (b) above in the
event and only to the extent that Party A is required to purchase any Shares as
a result of an Acceleration Event (as hereinafter defined).

Covenant of Party B:
The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date and returned by Party A to securities lenders from whom
Party A borrowed Shares in connection with hedging its exposure to the
Transaction will be freely saleable without further registration or other
restrictions under the Securities Act in the hands of those securities lenders.
Accordingly, Party B agrees that the Settlement Shares that it delivers to Party
A on each Settlement Date will not bear a restrictive legend and that such
Settlement Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.
Covenant of Party A:
Unless the provisions set forth below under “Private Placement Procedures” shall
be applicable, Party A shall use any Shares delivered by Party B to Party A on
any Settlement Date to return to securities lenders to close out open stock
loans, if any, with respect to Shares.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Acceleration Events: An Acceleration Event shall occur if:

  (a)   Stock Borrow Event. Notwithstanding any other provision hereof, if, in
the judgment of the Calculation Agent, Party A is unable to hedge its exposure
to the Transaction because (i) of the lack of sufficient Shares being made
available for Share borrowing by lenders or (ii) it is otherwise commercially
impracticable or economically unfeasible, including, without limitation, in
connection with Merger Events, Tender Offers, partial tender offers or similar
transactions (each of (i) and (ii), a “Stock Borrow Event”), then Party A shall
have the right to designate any Scheduled Trading Day to be a Settlement Date on
at least two Scheduled Trading Days’ notice, and to select the number of
Settlement Shares for such Settlement Date; provided that the number of
Settlement Shares for any Settlement Date so designated by Party A shall not
exceed the number of Shares as to which such inability exists, and provided
further that Physical Settlement shall apply at the Forward Price.     (b)  
Stock Price. Notwithstanding any other provision hereof, if the closing sale
price per Share on the Exchange for the regular trading session on any Exchange
Business Day occurring after the Trade Date is less than or equal to $30.00,
Party A shall have the right to designate any Scheduled Trading Day to be a
Settlement Date on at least three Scheduled Trading Days’ notice, and to select
the number of Settlement Shares for such Settlement Date. Upon the designation
of such Settlement Date, Physical Settlement shall apply.     (c)   Dividends
and Other Distributions. Notwithstanding anything to the contrary herein
contained, in the Agreement or in the Definitions, if on any day after the Trade
Date, Party B declares a distribution, issue or dividend to existing holders of
the Shares of (i) an extraordinary cash dividend (which shall include any cash
dividend other than regular semi-annual cash dividends of $0.12 or less in 2005
per Share payable in February 2005 and August 2005 and $0.14 or less in 2006 per
Share payable in February 2006 and August 2006), (ii) a regular semi-annual
dividend in an amount greater than $0.12 in 2005 per Share per semi-annual
period and greater than $0.14 in 2006 per Share per semi-annual periodor
(iii) any other type of securities (other than Shares, which may constitute a
Potential Adjustment Event), rights or warrants or other assets, in any case for
payment (cash or other consideration) at less than the prevailing market price
as determined by Party A, then Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least one Scheduled Trading Day’s notice. Upon the designation of such
Settlement Date, Physical Settlement shall apply.     (d)   Board Approval of
Merger. Notwithstanding any other provision hereof, if on any day occurring
after the Trade Date the board of directors of Party B votes to approve any
action that, if consummated, would constitute a Merger Event (as defined in the
Equity Definitions), then Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least three Scheduled Trading Days’ notice. Party B shall notify Party A of any

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

      such vote within one Scheduled Trading Day and upon the designation of
such Settlement Date, Party B shall promptly notify Party A of the settlement
method, provided that if Party B fails to do so, Physical Settlement shall
apply.     (e)   Agreement Early Termination Date. Notwithstanding anything to
the contrary herein, in the Agreement or in the Definitions, if either Party A
or Party B has the right to designate an Early Termination Date pursuant to
Section 6 of the Agreement, such party shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least three Scheduled Trading Days’ notice. Upon the designation of such
Settlement Date, Party B shall promptly notify Party A of the settlement method,
provided that if Party B fails to do so, Physical Settlement shall apply.    
(f)   Other Events. Notwithstanding anything to the contrary herein, in the
Agreement or in the Definitions, if a Nationalization, Insolvency, Insolvency
Filing, Delisting or Change in Law occurs, Party A shall have the right to
designate any Scheduled Trading Day to be a Settlement Date for the entire
Transaction on at least three Scheduled Trading Days’ notice, and Party A shall
be the Determining Party. Upon the designation of such Settlement Date, Physical
Settlement shall apply.

Private Placement Procedures
If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law, or Party A otherwise determines that in its
reasonable opinion any Shares to be delivered to Party A by Party B pursuant to
Physical Settlement or Net Share Settlement may not be freely returned by Party
A to securities lenders as described under “Covenant of Party B” above, then
delivery of any such Shares (the “Restricted Shares”) shall be effected pursuant
to this provision, unless waived by Party A.
If Party B delivers the Restricted Shares pursuant to this provision (a “Private
Placement Settlement”), then delivery of Restricted Shares by Party B shall be
effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that Party B may
not elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Party B
to Party A (or any affiliate designated by Party A) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Party A (or any such affiliate of Party A).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Party A, due diligence rights (for Party A
or any designated buyer of the Restricted Shares by Party A), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Party A. In the case of a Private
Placement Settlement, Party A shall, in its sole discretion, adjust the amount
of Restricted Shares to be delivered to Party A hereunder in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Party A and may only be saleable by
Party A at a discount to reflect the lack of liquidity in Restricted Shares.
Notwithstanding the Agreement or this Confirmation, the date of delivery of

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
such Restricted Shares shall be the Scheduled Trading Day following notice by
Party A to Party B of the number of Restricted Shares to be delivered pursuant
to this provision. For the avoidance of doubt, delivery of Restricted Shares
shall be due as set forth in the previous sentence and not be due on the
Settlement Date that would otherwise be applicable.
Transfer and Assignment:
Neither the Transaction, any interest or obligation in or under the Transaction
may be transferred or assigned (whether by way of security or otherwise) by
either party without the prior written consent of the other party, except that a
party may make such a transfer of the Transaction pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all of its assets to, another entity. Any purported transfer or assignment that
is not in compliance with this paragraph shall be void.
Matters relating to Agent:

  (a)   As a broker-dealer registered with the U.S. Securities and Exchange
Commission, RBCCM, in its capacity as agent (the “Agent”), will be responsible
for (i) effecting the Transaction, (ii) issuing all required confirmations and
statements to Party A and Party B and (iii) maintaining books and records
relating to the Transaction.     (b)   RBCCM shall act as “agent” for Party A
and Party B within the meaning of Rule 15a-6 under the Exchange Act in
connection with the Transaction.     (c)   The Agent, in its capacity as such,
shall have no responsibility or liability (including, without limitation, by way
of guarantee, endorsement or otherwise) to Party A or Party B or otherwise in
respect of the Transaction, including, without limitation, in respect of the
failure of Party A or Party B to pay or perform under this Confirmation, except
for its gross negligence or willful misconduct in performing its duties as Agent
hereunder.     (d)   Each of Party A and Party B agree to proceed solely against
the other to collect or recover any securities or monies owing to Party A or
Party B, as the case may be, in connection with or as a result of the
Transaction.     (e)   The Agent will be Party A’s agent for service of process
for the purpose of Section 13(c) of the Agreement.

Maximum Share Delivery:
Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Stock Settlement, Cash Settlement or any Private Placement
Settlement, more than 2,600,000 Shares to Party A.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Limit on Beneficial Ownership:
Notwithstanding any other provisions hereof, Party A shall not be entitled to
receive Shares hereunder (whether in connection with the purchase of Shares on
any Settlement Date or otherwise) to the extent (but only to the extent) that
such receipt would result in RBC directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13(d) of the Exchange Act) at any
time in excess of 9.5% of the outstanding Shares. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result RBC directly or indirectly so
beneficially owning in excess of 9.5% of the outstanding Shares. If any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of this
provision, Party B’s obligation to make such delivery shall not be extinguished
and Party B shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Party A gives notice to Party
B that such delivery would not result in RBC directly or indirectly so
beneficially owning in excess of 9.5% of the outstanding Shares.
Miscellaneous:

                Non-Reliance:   Applicable           Additional
Acknowledgements:   Applicable

4. Agreement is further supplemented by the following provisions:
Share Settlement upon Certain Events:
Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, if at any time (i) an Early Termination Date occurs and Party B
would be required to make a payment pursuant to Sections 6(d) and 6(e) of the
Agreement, or (ii) a Merger Event occurs and Party B would be required to make a
payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions, then in
lieu of any such payment, Party B at its election, may deliver to Party A, at
the time such payment would have been due and in the manner provided under
“Physical Settlement” in the Equity Definitions, a number of Shares (or, in the
case of a Merger Event, common equity securities of the surviving entity) equal
to the quotient obtained by dividing (A) the amount that would have been so
payable by (B) the fair market value per Share (or per unit of such common
equity security) of the Shares (or units) so delivered at the time of such
delivery, as determined by the Calculation Agent (which fair market value shall
take into account whether the Shares so delivered are freely tradeable). Upon
Party B’s election to deliver Shares, the Transaction will not be considered for
purposes of determining any Early Termination Amount under Section 6(e) of the
Agreement.
Agreement Regarding Set-off:
Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
the parties, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and no other obligations of the parties shall be set off against obligations
under the Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of set off. The last
sentence of the first paragraph of Section 6(e) of the Agreement shall not apply
with respect to the Transaction to the extent that any of the events described
in Section 5(a)(vii) of the Agreement occurs with respect to Party B.
Bankruptcy Rights:
In the event of Party B’s bankruptcy, Party A acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders; provided,
however, that nothing herein shall limit or shall be deemed to limit Party A’s
right to pursue remedies in the event of a breach by Party B of its obligations
and agreements with respect to this Confirmation and the Agreement; and provided
further, that nothing herein shall limit or be deemed to limit Party A’s rights
in respect of any transaction other than the Transaction. For the avoidance of
doubt, the parties acknowledge and agree that Party A’s rights with respect to
any other claim arising from the Transaction prior to Party B’s bankruptcy shall
remain in full force and effect and shall not be otherwise abridged or modified
in connection herewith.
Account Information:

     
Account Details for Party A:
  Chase Manhattan Bank, New York
 
  ABA 021-000-021
 
  A/C# 920-1-033363
 
  Ref: US Transit 1267 A/C 204-1499
 
  RBCCM REF: NY-5189 Amended & Restated
 
   
Account Details for Party B:
  Lake Forest Bank & Trust
 
  Lake Forest, Illinois
 
  ABA No. 0719-25334
 
  Acct. No. 180130
 
  Ref: Wintrust Financial Corporation

Party A address, telephone and facsimile number for purposes of giving notice:
Any notice or other communication required or permitted to be given to Party A
(for matters other than operational matters) with respect to this Confirmation
shall be delivered in person or given by facsimile transmission to Party A at
the following address:

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
RBC Capital Markets Corporation
Attention: Director, Independent Middle Office
One Liberty Plaza — 2nd Floor
165 Broadway
New York, New York 10006-1404 U.S.A.
Facsimile No.: (212) 658-6153
Any notice or other communication concerning operational matters should be sent
by facsimile to RBC Capital Markets Corporation, at: Attention: Michael
Borenstein; Phone: (212) 858-7270; Fax: (212) 858-7033.
Any notice or other communication required or permitted to be given Party B with
respect to this Confirmation shall be delivered in person or given by facsimile
transmission to Party B at the following address:
Wintrust Financial Corporation
Attention: David A. Dykstra, Sr. Executive V.P. & COO
727 North Bank Lane
Lake Forest, Illinois 60045 U.S.A.
Facsimile No.: (847) 615-4091
Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation or any Credit
Support Document. Each party (i) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of such a suit action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Confirmation by, among other things, the
mutual waivers and certifications in this Section.
5. ISDA Master Agreement
With respect to the Agreement, Party A and Party B each agree as follows:
Specified Entities:
     (a) in relation to Party A, for the purposes of:

     
          Section 5(a)(v):
  None
          Section 5(a)(vi):
  None
          Section 5(a)(vii):
  None
          Section 5(b)(iv):
  None

and (b) in relation to Party B, for the purposes of:

                Section 5(a)(v):   any Affiliate of Party B
          Section 5(a)(vi):   any Affiliate of Party B

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

                Section 5(a)(vii):   any Affiliate of Party B
          Section 5(b)(iv):   any Affiliate of Party B

“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will apply
to Party A and to Party B.
“Specified Indebtedness” will have the meaning specified in Section 14 of the
Agreement. If such provisions apply:- The “.” at the end of the definition of
“Specified Indebtedness” in Section 14 of this Agreement shall be deleted and
replaced by the following: “, except that such term shall not include
obligations in respect of deposits received in the ordinary course of either
party’s banking business, if any.”
“Threshold Amount” with respect to Party A means USD 50,000,000 (or the U.S.
dollar equivalent in any other currency or currencies) and with respect to Party
B means USD 10,000,000.
The “Credit Event Upon Merger” provisions of Section 5(b)(v) of the Agreement
will apply to Party A and to Party B.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Party A and to Party B.
“Termination Currency” means USD.
Additional Termination Event. The following shall constitute an Additional
Termination Event: None
Tax Representations:

  (a)   For the purpose of Section 3(e) of the Agreement, each party represents
to the other party that it is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 2(d), 6(d)(ii), or 6(e) of
the Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)



  (II)   For the purpose of Section 3(f) of the Agreement, each party makes the
following representations to the other party:

  (i)   Party A represents that (i) it a bank organized under the laws of Canada
and (ii) it is a foreign corporation for U.S. federal tax purposes.         In
respect of a Transaction the income from which is attributable to its New York
office, each payment received or to be received by it in connection with this
Agreement will be effectively connected with its conduct of a trade or business
in the United States.     (ii)   Party B represents that it is a corporation
incorporated under the laws of Illinois and (ii) it is a U.S. person for U.S.
federal tax purposes.

Tax Forms: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the Agreement,
each party agrees to deliver the following documents:
Tax forms, documents or certificates to be delivered are:
Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.
Other documents to be delivered:

              Party Required to   Document Required       Covered by Section
Deliver Document   to be Delivered   When Required   3(d) Representation
Party A and Party B
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Party B
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the Transaction   Upon or before execution and delivery of
this Confirmation   Yes

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)

              Party Required to   Document Required       Covered by Section
Deliver Document   to be Delivered   When Required   3(d) Representation
Party A
  With respect to any payments described in this Confirmation, U.S. Internal
Revenue Service Form W-8ECI (or any successor of such Form), completed
accurately and in a manner reasonably acceptable to party B   (1) Before the
first payment date under this Agreement (2) before December 31 of each third
succeeding calendar year, (3) promptly upon the earlier of reasonable demand by
Party B and learning that any such Form is required, (4) prior to the expiration
or obsolescence of any previously delivered Form, and (5) promptly upon the
information on any such previously delivered Form becoming inaccurate or
incorrect   Yes
 
           
Party B
  U.S. Internal Revenue Service Form W-9 (or any successor of such Form),
completed accurately and in a manner reasonably acceptable to Party A   (1)
Before the first payment date under this Agreement (2) promptly upon the earlier
of reasonable demand by Party A and learning that any such Form is required,
(3) prior to the expiration or obsolescence of any previously delivered Form,
and (4) promptly upon the information on any such previously delivered Form
becoming inaccurate or incorrect   Yes

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Process Agent: For the purpose of Section 13(c) of the Agreement, Party A
appoints as its process agent:
RBC Capital Markets Corporation
Attention: General Counsel, Law Department
One Liberty Plaza — 5th Floor
165 Broadway
New York, New York 10006-1404 U.S.A.
Telephone No.: 212 858 7111
Party B does not appoint a Process Agent.
Multibranch Party. For the purpose of Section 10(c) of the Agreement, neither
Party A nor Party B is a Multibranch Party.
Credit Support Document.
Party A: None
Party B: None
Credit Support Provider.
With respect to Party A: Not Applicable, and with respect to Party B: Not
Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to the Transaction; provided, however, that with respect to this
Agreement or any other ISDA Master Agreement between the parties, any Share
delivery obligations on any day of Party B, on the one hand, and Party A, on the
other hand, shall be netted. The resulting Share delivery obligation of a party
upon such netting shall be rounded down to the nearest number of whole Common
Shares, such that neither party shall be required to deliver any fractional
Common Shares.
Accuracy of Specified Information. Section 3(d) of the Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. It is an “eligible contract
participant” as defined in the Commodity Futures Modernization Act of 2000 and
it has entered into

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
this Confirmation and the Transaction in connection with its business or a line
of business (including financial intermediation), or the financing of its
business.
Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:
 
No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.
Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:
 
“To such party’s best knowledge,”
Additional Representations:
Party B Representations. Party B (i) has such knowledge and experience in
financial and business affairs as to be capable of evaluating the merits and
risks of entering into the Transaction; (ii) has consulted with its own legal,
financial, accounting and tax advisors in connection with the Transaction; and
(iii) is entering into the Transaction for a bona fide business purpose to hedge
an existing position.
Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.
Party B will by the next succeeding Business Day notify Party A upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default or a Potential Adjustment Event.
FDICIA Representation. Each party represents that it is a “financial
institution” for purposes of Section 402 of the Federal Deposit Insurance
Corporation Improvement Act of 1991, as amended (the “Statute”), and the
regulations promulgated pursuant thereto because either (A) it is a broker or
dealer, a depository institution or a futures commission merchant (as such terms
are defined in the Statute) or (B) it will engage in financial contracts (as so
defined) as a counterparty on both sides of one or more financial markets (as so
defined) and either (I) had one or more financial contracts of a total gross
dollar value of at least $1 billion in notional principal amount outstanding on
any day during the previous 15-month period with counterparties that are not its
affiliates or (II) had total gross mark-to-market positions of at least
$100,000,000 (aggregated across counterparties) in one or more financial
contracts on any day during the previous 15-month period with counterparties
that are not its affiliates.

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Acknowledgements:
(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.
(2) The parties hereto intend for:

  (a)   the Transaction to be a “securities contract” as defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying
for the protections under Section 555 of the Bankruptcy Code;     (b)   a
party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in Section 560 of
the Bankruptcy Code;     (c)   any cash, securities or other property provided
as performance assurance, credit, support or collateral with respect to the
Transaction to constitute “margin payments” as defined in the Bankruptcy Code;
and     (d)   all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable. If any term,
provision, covenant or condition of this Confirmation shall be held to be
invalid or unenforceable in whole or in part for any reason and the deletion of

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
such portion of this Confirmation would substantially impair the respective
benefits or expectations of parties to this Agreement, Party A and Party B shall
negotiate in good faith to make any changes to the Confirmation necessary to
best preserve the validity and enforceability of this Confirmation and the
economic terms of the Transaction to both parties to the fullest extent
possible.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[signature page follows]

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us or by sending to us a letter or telex substantially
similar to this letter, which letter or telex sets forth the material terms of
the Transaction to which this Confirmation relates and indicates agreement to
those terms.

          Sincerely yours,    
 
        ROYAL BANK OF CANADA     by its agent     RBC Capital Markets
Corporation    
 
       
By:
  /s/ Dawn T. Laabs    
 
       
 
  Name: Dawn T. Laabs    
 
  Title: Vice President    
 
        Accepted and confirmed as of     the date first above written:    
 
        WINTRUST FINANCIAL CORPORATION  
By:
  /s/ David A. Dykstra    
 
       
 
  Authorized Signatory    
 
  Name: David A. Dykstra         Title: Senior Executive Vice President and
Chief Operating Officer

 



--------------------------------------------------------------------------------



 



RBCCM Ref: NY-5189 (Amended & Restated)
SCHEDULE I

              Forward Price     Reduction Amount Date   in USD
Trade Date
  $ 0.00  
February 1, 2005
  $ 0.12  
August 1, 2005
  $ 0.12  
February 1, 2006
  $ 0.14  
August 1, 2006
  $ 0.14  
Maturity Date
  $ 0.00  

 